Exhibit 10.4
EXECUTION VERSION
Bank of America, N.A.
Bank of America Tower at One Bryant Park
New York, NY 10036
          March 24, 2009

          To:   Newell Rubbermaid Inc.     Three Glenlake Parkway     Atlanta,
Georgia 30328
 
  Attention:   Treasurer
 
  Telephone No.:   (770) 418-7000
 
  Facsimile No.:   (770) 677-8705

Re: Call Option Transaction
          The purpose of this letter agreement (this “Confirmation”) is to
confirm the terms and conditions of the call option transaction entered into
between Bank of America, N.A. (“Dealer”) and Newell Rubbermaid Inc.
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for this Transaction.
          The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”) are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein have the meanings assigned to them in the prospectus
dated March 25, 2008, as supplemented by the prospectus supplement dated
March 24, 2009 (as supplemented, the “Prospectus”) relating to the USD
300,000,000 principal amount of 5.5% Convertible Senior Notes due March 15,
2014, (the “Convertible Notes” and each USD 1,000 principal amount of
Convertible Notes, a “Convertible Note”) issued by Counterparty pursuant to an
indenture dated November 1, 1995 between Counterparty and The Bank of New York
Mellon Trust Company, N.A., formerly known as The Bank of New York Trust
Company, N.A. (as successor to JPMorgan Chase Bank, formerly known as The Chase
Manhattan Bank (National Association)), as trustee (the “Trustee”) (the “Base
Indenture”), as supplemented by a supplemental indenture between Counterparty
and the Trustee to be dated March 30, 2009 (the “Supplemental Indenture” and,
together with the Base Indenture, the “Indenture”). In the event of any
inconsistency between the terms defined in the Prospectus, the Indenture and
this Confirmation, this Confirmation shall govern. The parties acknowledge that
this Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Prospectus. If any
such definitions in the Indenture or any such sections of the Indenture differ
from the descriptions thereof in the Prospectus, the descriptions thereof in the
Prospectus will govern for purposes of this Confirmation. The parties further
acknowledge that the Indenture section numbers used herein are based on the
draft of the Indenture last reviewed by Dealer as of the date of this
Confirmation, and if any such section numbers are changed in the Indenture as
executed, the parties will amend this Confirmation in good faith to preserve the
intent of the parties. For the avoidance of doubt, references to the Base
Indenture or the Supplemental Indenture, as the case may be, herein are
references to the Base Indenture or the Supplemental Indenture, as the case may
be, as in effect on the date of its execution and if the Base Indenture or the
Supplemental Indenture is amended following its execution, any such amendment
will be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing.
          Each party is hereby advised, and each such party acknowledges, that
the other party has engaged in, or refrained from engaging in, substantial
financial transactions and has taken other material actions in reliance upon the
parties’ entry into the Transaction to which this Confirmation relates on the
terms and conditions set forth below.

 



--------------------------------------------------------------------------------



 



1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law (without reference to the choice of law doctrine)) on the Trade
Date. In the event of any inconsistency between provisions of that Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:

         
 
  Trade Date:   March 24, 2009
 
       
 
  Effective Date:   The third Exchange Business Day immediately prior to the
Premium Payment Date
 
       
 
  Option Style:   “Modified American”, as described under “Procedures for
Exercise” below
 
       
 
  Option Type:   Call
 
       
 
  Buyer:   Counterparty
 
       
 
  Seller:   Dealer
 
       
 
  Shares:   The common stock of Counterparty, par value USD 1.00 per Share
(Exchange symbol “NWL”)
 
       
 
  Number of Options:   300,000. For the avoidance of doubt, the Number of
Options shall be reduced by any Options exercised by Counterparty. In no event
will the Number of Options be less than zero.
 
       
 
  Applicable Percentage:   50%
 
       
 
  Option Entitlement:   As of any date, a number equal to the product of the
Applicable Percentage and the Conversion Rate as of such date (as defined in the
Supplemental Indenture, but without regard to any adjustments to the Conversion
Rate pursuant to Section 4.04(g), Section 4.04(h) or Section 4.06 of the
Supplemental Indenture), for each Convertible Note.
 
       
 
  Strike Price:   USD 8.6060
 
       
 
  Premium:   USD 30,000,000
 
       
 
  Premium Payment Date:   March 30, 2009
 
       
 
  Exchange:   The New York Stock Exchange
 
       
 
  Related Exchange(s):   All Exchanges

Procedures for Exercise:

2



--------------------------------------------------------------------------------



 



         
 
  Exercise Period(s):   Notwithstanding anything to the contrary in the Equity
Definitions, an Exercise Period shall occur with respect to an Option hereunder
only if such Option is an Exercisable Option (as defined below) and the Exercise
Period shall be, in respect of any Exercisable Option, the period commencing on,
and including, the relevant Conversion Date and ending on, and including, the
Scheduled Valid Day immediately preceding the first day of the relevant
Settlement Averaging Period in respect of such Conversion Date; provided that in
respect of Exercisable Options relating to Convertible Notes for which the
relevant Conversion Date occurs on or after November 15, 2013, the final day of
the Exercise Period shall be the Scheduled Valid Day immediately preceding the
Expiration Date.
 
       
 
  Conversion Date:   With respect to any conversion of Convertible Notes, the
date on which the Holder (as such term is defined in the Indenture) of such
Convertible Notes satisfies all of the requirements for conversion thereof as
set forth in Section 4.02(b) of the Supplemental Indenture.
 
       
 
  Exercisable Options:   In respect of each Exercise Period, a number of Options
equal to the number of Convertible Notes surrendered to Counterparty for
conversion with respect to such Exercise Period but no greater than the Number
of Options.
 
       
 
  Expiration Time:   The Valuation Time
 
       
 
  Expiration Date:   March 15, 2014, subject to earlier exercise.
 
       
 
  Multiple Exercise:   Applicable, as described under Exercisable Options above.
 
       
 
  Automatic Exercise:   Applicable; and means that in respect of an Exercise
Period, a number of Options not previously exercised hereunder equal to the
number of Exercisable Options shall be deemed to be exercised on the final day
of such Exercise Period for such Exercisable Options; provided that such Options
shall be deemed exercised only to the extent that Counterparty has provided a
Notice of Exercise to Dealer.
 
       
 
  Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, in order to exercise any Exercisable Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day prior to the scheduled first day of the Settlement Averaging Period
for the Exercisable Options being exercised of (i) the number of such Options,
(ii) the scheduled first day of the Settlement Averaging Period and the
scheduled Settlement Date and (iii) if Combination Settlement is applicable, the
Cash Percentage for such Exercisable Options; provided that in respect of
Exercisable Options relating to Convertible Notes with a Conversion Date
occurring on or after

3



--------------------------------------------------------------------------------



 



         
 
      November 15, 2013, such notice may be given on or prior to the second
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the information in clauses (i) and (iii) above.
 
       
 
  Notice of Settlement Method:   If the Cash Percentage in respect of any
Exercisable Option is greater than 0%, Combination Settlement shall apply as set
forth under “Settlement Method” below and, in order to exercise such Exercisable
Option, Counterparty must (i) notify Dealer in writing before 5:00 p.m. (New
York City time) on the Scheduled Valid Day immediately preceding the Settlement
Averaging Period for such Exercisable Option that Combination Settlement is
applicable with respect to such Exercisable Option and (ii) represent and
warrant to Dealer in such notice that, at the time Counterparty specified the
Cash Percentage (as defined in the Supplemental Indenture) in respect of the
Convertible Notes relating to such Exercisable Option pursuant to Section
4.03(c) of the Supplemental Indenture, neither Counterparty nor any of its
affiliates was in possession of any material non-public information with respect
to the Issuer or the Shares.
 
       
 
  Cash Percentage:   In respect of any Exercisable Option, the Cash Percentage
(as defined in the Supplemental Indenture) applicable to the Convertible Notes
relating to such Exercisable Option.
 
       
 
  Valuation Time:   At the close of trading of the regular trading session on
the Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion.
 
       
 
  Market Disruption Event:   Section 6.3(a) of the Equity Definitions is hereby
replaced in its entirety by the following:
 
       
 
      “‘Market Disruption Event’ means in respect of a Share, (i) a failure by
the primary United States national or regional securities exchange or market on
which Shares are listed or admitted to trading to open for trading during its
regular trading session or (ii) the occurrence or existence for more than one
half-hour period in the aggregate on any Scheduled Valid Day for the Shares of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options, contracts or future contracts relating to the Shares,
and such suspension or limitation occurs or exists at any time before 1:00 p.m.,
New York City time.”
 
        Settlement Terms:    
 
       
 
  Settlement Method:   Net Share Settlement or, if the Cash Percentage for the
relevant Exercisable Options is greater than 0%,

4



--------------------------------------------------------------------------------



 



         
 
      Combination Settlement; provided that if, in respect of any Exercisable
Option, either (a) Counterparty does not provide a Notice of Settlement Method
pursuant to “Notice of Settlement Method” above or (b) Counterparty provides
such a Notice of Settlement Method but does not make the representation required
under clause (ii) of “Notice of Settlement Method” above, then Net Share
Settlement shall be deemed to apply to such Exercisable Option.
 
       
 
  Net Share Settlement:   If Net Share Settlement applies to any Exercisable
Option exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty, on the relevant Settlement Date, a number of Shares equal to the
Net Shares in respect of such Exercisable Option. In no event will the Net
Shares be less than zero.
 
       
 
      Dealer will deliver cash in lieu of any fractional Shares to be delivered
with respect to any Net Shares valued at the Relevant Price for the last Valid
Day of the Settlement Averaging Period.
 
       
 
  Net Shares:   In respect of any Exercisable Option exercised or deemed
exercised, a number of Shares equal to the sum, for each Valid Day during the
Settlement Averaging Period for such Exercisable Option, of the Daily Share
Amount for such Exercisable Option on such Valid Day.
 
       
 
  Daily Share Amount:   In respect of any Exercisable Option exercised or deemed
exercised, for a Valid Day during the Settlement Averaging Period for such
Exercisable Option:
 
       
 
     
(i)   if the Daily Option Value is greater than to $25, the Daily Share Amount
shall be a number of Shares equal to (x) the Daily Option Value minus $25,
divided by (y) the Relevant Price on such Valid Day;
 
       
 
     
(ii)  if the Daily Option Value is less than or equal to $25, the Daily Share
Amount shall be equal to zero.
 
       
 
  Daily Option Value:   In respect of any Exercisable Option exercised or deemed
exercised, for a Valid Day during the Settlement Averaging Period for such
Exercisable Option, an amount equal to (x) the Option Entitlement on such Valid
Day, multiplied by (y) the Relevant Price on such Valid Day, divided by (z) the
number of Valid Days in the Settlement Averaging Period.
 
       
 
  Combination Settlement:   If Combination Settlement applies to any Exercisable
Option exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty, on the relevant Settlement Date (i) an amount of cash equal to the
Combination Cash Amount for such Exercisable Option and (ii) a number of Shares,
if any, equal to the Combination Share Amount for such Exercisable Option.

5



--------------------------------------------------------------------------------



 



         
 
      Dealer will deliver cash in lieu of any fractional Shares to be delivered
with respect to any Combination Share Amount valued at the Relevant Price for
the last Valid Day of the Settlement Averaging Period.
 
       
 
  Combination Cash Amount:   In respect of any Exercisable Option exercised or
deemed exercised, an amount in cash equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Exercisable Option, of (i) the Daily
Share Amount for such Exercisable Option on such Valid Day, multiplied by
(ii) the Relevant Price on such Valid Day, multiplied by (iii) the Cash
Percentage for such Exercisable Option.
 
       
 
  Combination Share Amount:   In respect of any Exercisable Option exercised or
deemed exercised, a number of Shares equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Exercisable Option, of (i) the Daily
Share Amount for such Exercisable Option on such Valid Day, multiplied by
(ii) 100% minus the Cash Percentage for such Exercisable Option.
 
       
 
  Valid Day:   A day on which (i) there is no Market Disruption Event and (ii)
trading in the Shares generally occurs on the Exchange or, if the Shares are not
then listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then traded. If
the Shares are not so listed or traded, “Valid Day” means a Business Day.
 
       
 
  Scheduled Valid Day:   A day that is scheduled to be a Valid Day on the
principal United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading. If the Shares are not so
listed or admitted for trading, “Scheduled Valid Day” means a Business Day.
 
       
 
  Business Day:   Any day other than a Saturday, Sunday or a day on which the
Federal Reserve Bank of New York is authorized or required by law or executive
order to close or be closed.
 
       
 
  Relevant Price:   On any Valid Day, the per Share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page NWL.N
<equity> AQR (or any successor thereto) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time of the
Exchange on such Valid Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day, as determined by
the Calculation Agent using a volume-weighted method).

6



--------------------------------------------------------------------------------



 



         
 
  Settlement Averaging Period:   For any Exercisable Option, (x) if Counterparty
has, on or prior to November 15, 2013, delivered a Notice of Exercise to Dealer
with respect to such Exercisable Option with a Conversion Date occurring prior
to November 15, 2013, the forty (40) consecutive Valid Days commencing on and
including the second Scheduled Valid Day following such Conversion Date, or
(y) if Counterparty has, on or following November 15, 2013, delivered a Notice
of Exercise to Dealer with respect to such Exercisable Option with a Conversion
Date occurring on or following November 15, 2013, the forty (40) consecutive
Valid Days commencing on, and including, the forty-second (42nd) Scheduled Valid
Day immediately prior to the Expiration Date.
 
       
 
  Settlement Date:   For any Exercisable Option, the date Shares, cash or a
combination thereof will be delivered or paid, as the case may be, with respect
to the Convertible Notes related to such Exercisable Options, under the terms of
the Supplemental Indenture.
 
       
 
  Settlement Currency:   USD
 
       
 
  Other Applicable Provisions:   The provisions of Sections 9.1(c), 9.8, 9.9,
9.11, 9.12 and 10.5 of the Equity Definitions will be applicable, except that
all references in such provisions to “Physically-settled” shall be read as
references to (i) “Net Share Settled” to the extent Net Share Settlement is
applicable or (ii) “Combination Settled” to the extent Shares will be delivered
in connection an election of Combination Settlement. “Net Share Settled” in
relation to any Option means that Net Share Settlement is applicable to that
Option, and “Combination Settled” in relation to any Option means that
Combination Settlement is applicable to that Option.
 
       
 
  Representation and Agreement:   Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Counterparty
shall be, upon delivery, subject to restrictions and limitations arising from
Counterparty’s status as issuer of the Shares under applicable securities laws.
 
        3. Additional Terms applicable to the Transaction:
 
           Adjustments applicable to the Transaction:
 
       
 
  Potential Adjustment Events:   Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in Section 4.04 of the Supplemental Indenture that would
result in an adjustment to the Conversion Rate of the Convertible Notes;
provided that in no event shall there be any adjustment hereunder as a result of
an adjustment to the Conversion Rate pursuant to Section 4.04(g),
Section 4.04(h) or Section 4.06 of the Supplemental Indenture.

7



--------------------------------------------------------------------------------



 



         
 
  Method of Adjustment:   Calculation Agent Adjustment, and means that,
notwithstanding Section 11.2(c) of the Equity Definitions, upon any adjustment
to the Conversion Rate of the Convertible Notes pursuant to the Supplemental
Indenture (other than Section 4.04(g), Section 4.04(h) and Section 4.06 of the
Supplemental Indenture), the Calculation Agent will make a corresponding
adjustment to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction; provided that if the Calculation Agent in good
faith disagrees with any adjustment to the Conversion Rate pursuant to Section
4.04(c), Section 4.04(e), Section 4.05 or Section 4.07 of the Supplemental
Indenture, the Calculation Agent will determine the corresponding adjustment to
be made to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment of the Transaction in a commercially reasonable manner.
 
        Extraordinary Events applicable to the Transaction:
 
       
 
  Merger Events:   Applicable; provided that notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in clauses (i) to (iv) (inclusive) of Section 4.07 of the
Supplemental Indenture.
 
       
 
  Tender Offers:   Applicable; provided that notwithstanding Section 12.1(d) of
the Equity Definitions, a “Tender Offer” means the occurrence of any event or
condition set forth in Section 4.04(e) of the Supplemental Indenture.
 
       
 
  Consequence of Merger Events/
     Tender Offers:   Notwithstanding Section 12.2 and Section 12.3 of the
Equity Definitions, upon the occurrence of a Merger Event or a Tender Offer, the
Calculation Agent shall make a corresponding adjustment in respect of any
adjustment under the Indenture to any one or more of the nature of the Shares,
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate for the issuance of additional shares as set forth in
Section 4.06 of the Supplemental Indenture; provided further that if, with
respect to a Merger Event or a Tender Offer, (i) the consideration for the
Shares includes (or, at the option of a holder of Shares, may include) shares of
an entity or person not organized under the laws of the United States, any State
thereof or the District of Columbia or (ii) the Counterparty to the Transaction
following such Merger Event or Tender Offer, will not be the Issuer following
such Merger Event or Tender Offer, then Cancellation and Payment (Calculation
Agent Determination) shall apply.
 
       
 
 
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent

8



--------------------------------------------------------------------------------



 



         
 
      Determination); provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.
 
       
 
  Additional Disruption Events:    
 
       
 
   Change in Law:   Applicable; provided that Section 12.9(a)(ii)(X) of the
Equity Definitions is hereby amended by replacing the word “Shares” with the
phrase “Hedge Positions.”
 
       
 
   Failure to Deliver:   Applicable
 
       
 
   Hedging Disruption:   Applicable; provided that Section 12.9(a)(v) of the
Equity Definitions is hereby modified by inserting the following two phrases at
the end of such Section:
 
       
 
      “For the avoidance of doubt, the term “equity price risk” shall be deemed
to include, but shall not be limited to, stock price and volatility risk. And,
for the further avoidance of doubt, any such transactions or assets referred to
in phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”
 
       
 
   Hedging Party:   Dealer for all applicable Additional Disruption Events.
 
       
 
   Determining Party:   Dealer for all applicable Extraordinary Events
 
        Non-Reliance:   Applicable
 
        Agreements and Acknowledgements
     Regarding Hedging Activities:   Applicable
 
        Additional Acknowledgments:   Applicable
 
        4. Calculation Agent:   Dealer; provided that all determinations made by
the Calculation Agent shall be made in good faith and in a commercially
reasonable manner. Following any calculation by the Calculation Agent hereunder
and a prior written request by Counterparty, the Calculation Agent shall provide
Counterparty a written explanation of any calculation or adjustment made by it
including, where applicable, a description of the methodology and the basis for
such calculation or adjustment in reasonable detail, it being understood that
the Calculation Agent shall not be obligated to disclose any proprietary models
used by it for such calculation.

9



--------------------------------------------------------------------------------



 



5. Account Details:

  (a)   Account for payments to Counterparty:

JPMorgan Chase New York
ABA: 021 000 021
Account:     Newell Rubbermaid Inc.
A/C No.:     910-2-504074
Account for delivery of Shares to Counterparty:
To be provided by Counterparty.

  (b)   Account for payments to Dealer:

Bank of America, N.A.
New York, NY
SWIFT: BOFAUS3N
Bank Routing: 026 009 593
Account Name: Bank of America
Account No. : 0012333 34172
Account for delivery of Shares from Dealer:
DTC 0773
6. Offices:
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.
The Office of Dealer for the Transaction is: New York
Bank of America, N.A.
Bank of America Tower at One Bryant Park
New York, NY 10036
7. Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Counterparty:

Newell Rubbermaid Inc.
Three Glenlake Parkway
Atlanta, Georgia 30328
Attention:              Treasurer
Telephone No.:     (770) 418-7000
Facsimile No.:      (770) 677-8705

  (b)   Address for notices or communications to Dealer:

Bank of America, N.A.
Bank of America Tower at One Bryant Park
New York, NY 10036
Attention:              John Servidio
Telephone No.:     (646) 855-7127
Facsimile No.:      (704) 208-2869

10



--------------------------------------------------------------------------------



 



8. Representations and Warranties of Counterparty
The representations and warranties of Counterparty set forth in Section 1 of the
Underwriting Agreement (the “Underwriting Agreement”) dated as of March 24, 2009
among Counterparty and Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities Inc. as representatives of the Underwriters are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.
Counterparty hereby further represents and warrants to Dealer that:

  (a)   Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.     (b)   Neither the execution and delivery of this Confirmation nor
the incurrence or performance of obligations of Counterparty hereunder will
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.     (c)   No
consent, approval, authorization, or order of, or filing with, any governmental
agency or body or any court is required in connection with the execution,
delivery or performance by Counterparty of this Confirmation, except such as
have been obtained or made and such as may be required under the Securities Act
of 1933, as amended (the “Securities Act”) or state securities laws.     (d)  
Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.     (e)   It is an “eligible contract participant” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”))
because one or more of the following is true:         Counterparty is a
corporation, partnership, proprietorship, organization, trust or other entity
and:

  (A)   Counterparty has total assets in excess of USD 10,000,000;     (B)   the
obligations of Counterparty hereunder are guaranteed, or otherwise supported by
a letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or     (C)   Counterparty has a net
worth in excess of USD 1,000,000 and has entered into this Agreement in
connection with the conduct of Counterparty’s business or to manage the risk
associated with an asset or liability owned or incurred or

11



--------------------------------------------------------------------------------



 



      reasonably likely to be owned or incurred by Counterparty in the conduct
of Counterparty’s business.

  (f)   Each of it and its affiliates is not, on the date hereof, in possession
of any material non-public information with respect to Counterparty.

9. Other Provisions:

  (a)   Opinions. Counterparty shall deliver to Dealer, on or prior to the
Premium Payment Date, an opinion of counsel, dated as of the Premium Payment
Date, with respect to the matters set forth in Sections 8(a) through (c) of this
Confirmation, and delivery of such opinion to Dealer shall be a condition
precedent for the purposes of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.     (b)  
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than 250
million (in the case of the first such notice) or (ii) thereafter more than
14 million less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of

12



--------------------------------------------------------------------------------



 



      such losses, claims, damages or liabilities. The remedies provided for in
this paragraph (b) are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Party at law or in equity.
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
this Transaction.     (c)   Regulation M. Counterparty is not on the date hereof
engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Counterparty, other than (i) a distribution meeting the
requirements of the exceptions set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M and (ii) the distribution of the Convertible Notes. Counterparty
shall not, until the second Scheduled Trading Day immediately following the
Effective Date, engage in any such distribution.     (d)   No Manipulation.
Counterparty is not entering into this Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares) or
otherwise in violation of the Exchange Act.     (e)   Transfer or Assignment.
(i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;
(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended);
(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;
(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;
(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;
(F) Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and
(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

13



--------------------------------------------------------------------------------



 



(ii) Dealer may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any third party with
a rating for its long term, unsecured and unsubordinated indebtedness equal to
or better than the greater of (x) the credit rating of Dealer at the time of the
transfer and (y) A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute rating agency mutually agreed by Counterparty and Dealer. If at any
time at which (1) the Section 16 Percentage exceeds 7.5%, (2) the Option Equity
Percentage exceeds 14.5%, or (3) the Share Amount exceeds the Post-Effective
Limit (if any applies), Dealer is unable after using its commercially reasonable
efforts to effect a transfer or assignment of Options to a third party on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that (1) the Section 16 Percentage will be
equal to or less than 7.5%, (2) the Option Equity Percentage will be equal to or
less than 14.5%, and (3) the Share Amount will be equal to or less than any such
Post-Effective Limit, then Dealer may designate any Exchange Business Day as an
Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination (1) the
Section 16 Percentage will be equal to or less than 7.5%, (2) the Option Equity
Percentage will be equal to or less than 14.5%, and (3) the Share Amount will be
equal to or less than such Post-Effective Limit. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Options equal to the number of
Options underlying the Terminated Portion, (2) Counterparty shall be the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion shall be the sole Affected Transaction (and, for the avoidance of doubt,
the provisions of Section 9(l) shall apply to any amount that is payable by
Dealer to Counterparty pursuant to this sentence as if Counterparty was not the
Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of Shares with Dealer under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the product of (x) the Number of Options and (y) the
Option Entitlement and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation or regulatory order that for any reason becomes applicable to
ownership of Shares after the Trade Date (“Applicable Laws”), owns, beneficially
owns, constructively owns, controls, holds the power to vote or otherwise meets
a relevant definition of ownership of under the Applicable Laws, as determined
by Dealer in its reasonable discretion. The “Post-Effective Limit” means (x) the
minimum number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or would result in an adverse effect on a
Dealer Person, under the Applicable Laws, as determined by Dealer in its
reasonable discretion, minus (y) 1% of the number of Shares outstanding.
(iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of
this Transaction and any such designee may assume such obligations. Dealer

14



--------------------------------------------------------------------------------



 



shall be discharged of its obligations to Counterparty to the extent of any such
performance.

  (f)   Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to Dealer’s hedging activities hereunder, Dealer reasonably determines
that it would not be practicable or advisable to deliver, or to acquire Shares
to deliver, any or all of the Shares to be delivered by Dealer on the Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

  (a)   in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (the first of which will be such Nominal Settlement
Date and the last of which will be no later than the twentieth (20th) Exchange
Business Day following such Nominal Settlement Date) and the number of Shares
that it will deliver on each Staggered Settlement Date;     (b)   the aggregate
number of Shares that Dealer will deliver to Counterparty hereunder on all such
Staggered Settlement Dates will equal the number of Shares that Dealer would
otherwise be required to deliver on such Nominal Settlement Date; and     (c)  
if the Net Share Settlement terms set forth above were to apply on the Nominal
Settlement Date, then the Net Share Settlement terms will apply on each
Staggered Settlement Date, except that the Net Shares will be allocated among
such Staggered Settlement Dates as specified by Dealer in the notice referred to
in clause (a) above.

  (g)   Reserved.     (h)   Dividends. If at any time during the period from and
including the Effective Date, to but excluding the Expiration Date, (i) an
ex-dividend date for a regular quarterly cash dividend occurs with respect to
the Shares (an “Ex-Dividend Date”), and that dividend is less than the Regular
Dividend on a per Share basis or (ii) if no Ex-Dividend date for a regular
quarterly cash dividend occurs with respect to the Shares in any quarterly
dividend period of Counterparty, then the Calculation Agent will make a
corresponding adjustment to any one or more of the Strike Price, Number of
Options, Option Entitlement and/or any other variable relevant to the exercise,
settlement or payment for the Transaction to preserve the fair value of the
Options to Dealer after taking into account such dividend or lack thereof.
“Regular Dividend” shall mean USD 0.05 per Share per quarter. Upon any
adjustment to the Initial Dividend Threshold (as defined in the Supplemental
Indenture) for the Convertible Notes pursuant to Section 4.04(d)(i) or
Section 4.07 of the Supplemental Indenture, the Calculation Agent will make a
corresponding adjustment to the Regular Dividend for the Transaction.     (i)  
Additional Termination Events. Notwithstanding anything to the contrary in this
Confirmation if an event of default with respect to Counterparty shall occur
under the terms of the Convertible Notes as set forth in Section 5.01 of the
Supplemental Indenture or Section 501 of the Base Indenture, then such event of
default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such event of default (A) Counterparty shall be
deemed to be the sole Affected Party and the Transaction shall be the sole
Affected Transaction and (B) Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

15



--------------------------------------------------------------------------------



 



  (j)   Amendments to Equity Definitions. (i) Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at Dealer’s option, the occurrence of any
of the events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”

(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

  (k)   Setoff. In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, Dealer (and only Dealer) 
shall have the right to set off any obligation that it may have to Counterparty
under this Confirmation, including without limitation any obligation to make any
payment of cash or delivery of Shares to Counterparty, against any obligation
Counterparty may have to Dealer under any other agreement between Dealer and
Counterparty relating to Shares (each such contract or agreement, a “Separate
Agreement”), including without limitation any obligation to make a payment of
cash or a delivery of Shares or any other property or securities. For this
purpose, Dealer shall be entitled to convert any obligation (or the relevant
portion of such obligation) denominated in one currency into another currency at
the rate of exchange at which it would be able to purchase the relevant amount
of such currency, and to convert any obligation to deliver any non-cash property
into an obligation to deliver cash in an amount calculated by reference to the
market value of such property as of the Early Termination Date, as determined by
the Calculation Agent in its sole discretion; provided that in the case of a
set-off of any obligation to release or deliver assets against any right to
receive fungible assets, such obligation and right shall be set off in kind and;
provided further that in determining the value of any obligation to deliver
Shares, the value at any time of such obligation shall be determined by
reference to the market value of the Shares at such time, as determined in good
faith by the Calculation Agent. If an obligation is unascertained at the time of
any such set-off, the Calculation Agent may in good faith estimate the amount or
value of such obligation, in which case set-off will be effected in respect of
that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained. For the avoidance of doubt and
notwithstanding anything to the contrary provided in this Section 9(k), in the
event of bankruptcy or liquidation of either Counterparty or Dealer neither
party shall have the right to set off any obligation that it may have to the
other party under this Transaction against any obligation such other party may
have to it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.     (l)
  Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty may request Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not make such an election in the event of a
Nationalization, Insolvency, a Merger Event or Tender Offer, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash,
or an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement in each case that resulted from an event or events outside
Counterparty’s control) and shall give irrevocable telephonic notice to Dealer,
confirmed in writing within one Scheduled Trading Day, no later than 12:00 p.m.
New York local time on the Merger Date, the

16



--------------------------------------------------------------------------------



 



Tender Offer Date, the Announcement Date (in the case of Nationalization,
Insolvency or Delisting), the Early Termination Date or date of cancellation, as
applicable; provided that if Counterparty does not validly request Dealer to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to satisfy its Payment Obligation
by the Share Termination Alternative, notwithstanding Counterparty’s election to
the contrary. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in Section 6(e) with respect to (i) this
Transaction and (ii) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement.

         
 
  Share Termination Alternative:   Applicable and means that Dealer shall
deliver to Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation in
the manner reasonably requested by Counterparty free of payment.
 
       
 
  Share Termination Delivery Property:   A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
 
       
 
  Share Termination Unit Price:   The value to Dealer of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property.
 
       
 
  Share Termination Delivery Unit:   One Share or, if a Merger Event has
occurred and a corresponding adjustment to this Transaction has been made, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any

17



--------------------------------------------------------------------------------



 



         
 
      requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Merger Event, as determined by the
Calculation Agent.
 
       
 
  Failure to Deliver:   Applicable
 
       
 
  Other applicable provisions:   If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of
the Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Alternative is applicable to
this Transaction.

  (m)   Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.     (n)   Registration. Counterparty hereby
agrees that if, in the good faith reasonable judgment of Dealer, the Shares
(“Hedge Shares”) acquired by Dealer for the purpose of hedging its obligations
pursuant to this Transaction cannot be sold in the public market by Dealer
without registration under the Securities Act, Counterparty shall, at its
election, either (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act and enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered secondary offering; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities for an issuance of its size, in form and
substance satisfactory to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of this Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Reference
Price on such Exchange Business Days, and in the amounts, requested by Dealer.  
  (o)   Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax



18



--------------------------------------------------------------------------------



 



    analyses) that are provided to Counterparty relating to such tax treatment
and tax structure.     (p)   Right to Extend. Dealer may postpone, in whole or
in part, any Settlement Date or any other date of valuation, payment or delivery
by Dealer or add additional Settlement Dates or any other date of valuation,
payment or delivery, with respect to some or all of the Options hereunder, if
Dealer reasonably determines, in its discretion, that such extension is
reasonably necessary or appropriate to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions (but only if there
is a material decrease in liquidity relative to Dealer’s expectations on the
Trade Date) or to enable Dealer to effect purchases or sales of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.     (q)   Status of Claims in Bankruptcy. Dealer acknowledges and
agrees that this Confirmation is not intended to convey to Dealer rights against
Counterparty with respect to the Transaction that are senior to the claims of
common stockholders of Counterparty in any United States bankruptcy proceedings
of Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.     (r)  
Securities Contract; Swap Agreement. The parties hereto intend for: (a) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code; (b) a party’s right to liquidate the Transaction and
to exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code; and (c) each payment and delivery of
cash, securities or other property hereunder to constitute a “margin payment” or
“settlement payment” and a “transfer” as defined in the Bankruptcy Code.     (s)
  Additional Provisions. Counterparty covenants and agrees that, as promptly as
practicable following the public announcement of any consolidation, merger and
binding share exchange to which Counterparty is a party, or any sale of all or
substantially all of Counterparty’s assets, in each case pursuant to which the
Shares will be converted into cash, securities or other property, Counterparty
shall notify Dealer in writing of the types and amounts of consideration that
holders of Shares have elected to receive upon consummation of such transaction
or event (the date of such notification, the “Consideration Notification Date”);
provided that in no event shall the Consideration Notification Date be later
than the date on which such transaction or event is consummated.     (t)  
Receipt or Delivery of Cash. For the avoidance of doubt, other than payment of
the Premium by Counterparty, nothing in this Confirmation shall be interpreted
as requiring Counterparty to cash settle this Transaction, except in
circumstances where such cash settlement is within Counterparty’s control
(including, without limitation, where Counterparty elects Combination
Settlement, where Counterparty elects to receive or deliver cash, or where
Counterparty fails timely to elect the Share Termination Alternative) or in
those circumstances in which holders of the Shares would also receive cash.

19



--------------------------------------------------------------------------------



 



  (u)   Special Provisions for Counterparty Payments. The parties hereby agree
that, notwithstanding anything to contrary in this Confirmation, the Agreement
or the Equity Definitions, in the event that an Early Termination Date occurs or
is designated with respect to the Transaction as a result of a Termination Event
and, as a result, Counterparty owes to Dealer an amount calculated under Section
6(e) of the Agreement, such amount shall be deemed to be zero.

20



--------------------------------------------------------------------------------



 



          Counterparty hereby agrees (a) to check this Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to John Servidio, Bank of America, N.A., Facsimile No.
(704) 208-2869.
Very truly yours,

                  Bank of America, N.A.    
 
           
 
  By:   /s/ Michael Voris
 
   
 
  Authorized Signatory    
 
  Name: Michael Voris    

Accepted and confirmed
as of the Trade Date:
Newell Rubbermaid Inc.

             
 
  By:   /s/ Dale L. Metz    
 
                Authorized Signatory         Name: Dale L. Metz    

